Citation Nr: 1042134	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1998.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in St. Petersburg, Florida, (hereinafter RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 2004 rating decision about which the Veteran was 
notified in that month found that new and material evidence had 
not been received to reopen the claim for service connection for 
a back disability; the Veteran did not appeal this decision. 

2.  Additional evidence received since the June 2004 rating 
decision in the form of a December 2005 private clinical report 
and VA clinical records dated in 2006 raises a reasonable 
possibility of substantiating the claim of service connection for 
a back disability

3.  The Veteran has not credibly described his medical history 
relating to his back.  

4.  No medical opinion, based on a credible history, links a 
current chronic back disability to service. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003). 

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a back disability has been received.  
38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  A current back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in November 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in this claim.  This letter was 
also compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for the duty to assist, copies of service treatment reports 
have been received as have VA and private clinical reports.  The 
Veteran was also afforded a VA examination in March 2006 that 
addressed the claim for service connection for a back disability, 
and the reports from this examination reflect, contrary to the 
assertion of the Veteran's representative in his October 2010 
presentation, that the Veteran's claims file was reviewed.  
Finally, the Veteran himself stated in February 2008 that he had 
no additional evidence to present.  As there is no indication 
that there are additional records that need to be obtained that 
would assist in the adjudication of the claim adjudicated below, 
the duty to assist has been fulfilled.  


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

A June 2004 rating decision found that new and material evidence 
had not been received to reopen the claim for service connection 
for a back disability.  The Veteran was notified of this decision 
in that month but did not appeal this decision.  As such, the 
June 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

Summarizing the record that was before the adjudicators at the 
time of the June 2004 rating decision, the record included copies 
of service treatment records that reflect numerous instance of 
treatment for low back pain.  No specific injury was reported by 
the Veteran, although he reported to an examiner in October 1996 
that he hurt his back as a result of "working out."  The 
assessments in service included lumbosacral strain, with the most 
consistent assessment being mechanical low back pain.  Treatment 
during service included physical therapy.  A separation 
examination report is not of record, and the Veteran reported in 
March 2006 that no such examination was provided to him.  The 
post service evidence of record at the time of the June 2004 
rating decision included a private physician's report of November 
2003 noting that the Veteran had chronic low back pain with 
radiculopathy extending down the right leg.  The report noted a 
referral for a Magnetic Resonance Imaging to rule out a herniated 
disc.  

The Board notes initially that while the RO determined that new 
and material evidence had been received to reopen the claim for 
service connection for a back disability, the Board must conduct 
an independent review of the evidence submitted since the June 
2004 rating decision to determine whether new and material 
evidence has been received.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).   Reviewing the information received since 
the June 2004 rating decision, the record reflects an October 
2005 application from the Veteran to reopen his claim for service 
connection for a back disability in which he indicated that he 
injured his back during service when his feet slipped while he 
was on top of an eighteen wheel vehicle he was repairing and was 
forced to jump approximately 15 feet to the ground.  This same 
history reported by the Veteran was reflected on a report from 
private treatment for back pain in December 2005.  This report 
noted a nine year history of back pain and that diagnostic 
studies of the lumbar spine had revealed a previous hernia.  The 
physical examination of the lumbar spine showed 90 degrees of 
forward flexion and 10 degrees of hyperextension with no 
tenderness or paravertebral muscle spasm.  The examiner 
prescribed Flexeril and Ultram.  

Also received since the June 2004 rating decision is a December 
2006 VA outpatient treatment report reflecting an exacerbation of 
chronic low back pain from approximately two weeks prior.  The 
Veteran denied trauma and the impression was low back strain.  
The Veteran was also afforded the aforementioned VA compensation 
of his back in March 2006.  While it was initially indicated on 
the reports from this examination that the claims file was not 
reviewed, the medical opinion following this examination is 
documented to have been preceded by a review of the claims file, 
with specific reference to "several" instances of low back pain 
indentified in the service treatment reports.  The Veteran again 
reported a history of initially injuring his back as a result of 
a fall from a truck during service, and having continuing back 
problems since that time.  Following the examination, the 
diagnosis was "[l]umbar spine strain/mechanical back," and the 
examiner concluded that without service separation examination 
reports, it could not be determined whether the Veteran's low 
back disability was related to service without resorting to 
speculation. 

In this case, the Board agrees with the conclusion of the RO that 
sufficient new and material evidence has been presented to reopen 
the claim for service connection for a low back disability in the 
form of the private and VA clinical evidence received since the 
June 2004 rating decision, in particular the private December 
2005 treatment report and 2006 VA clinical reports reflecting 
treatment for a back disability and a history of such disability 
extending to service as reported by the Veteran.  When this 
evidence is considered in conjunction with all the evidence of 
record, the Board finds that the evidence raises a "reasonable 
possibility" of substantiating the claim for service connection 
for low back disability.  Accordingly, the claim for service 
connection for a back disability is reopened.  

As for the whether the reopened claim for service connection for 
a back disability may be granted, it is noted initially that 
"[i]t is the duty of the [Board] as the factfinder to determine 
credibility of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In this case, the 
credibility of the Veteran's assertion that his current back 
disability is the result of a fall from an eighteen wheel truck 
during service is in question, as a review of the service 
treatment reports does not reflect such an injury.  Instead, 
these reports reflect the Veteran reporting either no specific 
injury or an injury sustained as a result of working out.  Such 
contemporaneous documents have much greater probative value that 
the Veteran's unsupported assertions, both because of their 
contemporaneous nature and because they were prepared for neutral 
(treatment/evaluation) purposes. 
Moreover, the Veteran did not report such a basis for his back 
injury in communications prior to October 2005, to include 
applications for benefits receive in August 1999 and November 
2003, and February 2004.  

In addition to the above, the only information of record linking 
post-service back complaints, first documented in November 2003, 
to service is represented by a history reported by the Veteran.  
In this regard, while the private examiner in December 2005 noted 
a nine year history of back pain, this is based entirely on a 
history provided by the Veteran, and this physician did not 
provide any documentation of treating the Veteran for back 
complaints prior to December 2005.  In fact, the Veteran himself 
denied having had any post service back treatment prior to his 
initial claim, and the record does not reveal any evidence of 
treatment for a back disability prior to November 2003.  As such, 
and given the lack of any competent medical evidence or opinion 
linking a current back disability to service, the claim for 
service connection for a low back disability cannot be granted.  
Hickson, supra.  

Finally, in reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service for a 
back disability, the doctrine is not for application.  Gilbert, 
supra.  
 

ORDER

New and material evidence has been received to reopen the claim 
for service connection for a back disability.

A back disability was not incurred in or aggravated by service.  



REMAND

VA very recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist or a psychiatrist or psychologist 
with whom VA has contracted; confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.

Based on the above referenced changes made to 38 C.F.R. § 
3.304(f) and the Veteran's claimed in-service stressors 
associated with his service in Saudi Arabia documented to have 
occurred by a service treatment record dated in January 1997,  
the Board finds that the Veteran should be accorded an 
opportunity to undergo a VA PTSD examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim for service connection 
for PTSD.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from the identified sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  The RO should schedule the Veteran for 
a VA PTSD examination.  The claims file 
should be made available to the examiner in 
conjunction with the examination, and the 
examination report should specifically 
state that such a review was conducted.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

Additionally, the examiner should be asked 
to confirm whether any claimed in-service 
stressor, to include exposure to or fear of 
scud attacks during service in Saudi Arabia 
from November 1996 to June 1997, is 
adequate to support a diagnosis of PTSD and 
whether the Veteran's symptoms are related 
to the claimed stressor.  The specific 
stressor or stressors supporting such a 
diagnosis should be identified.

A complete rationale should be provided for 
all opinions expressed.  If the physician 
determines that a medically- sound 
conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

3.  After the development requested above 
has been completed, the RO should 
readjudicate the claim for service 
connection for PTSD.  If this claim remains 
denied, the  Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before the case is 
returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


